Citation Nr: 1221803	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to a total disability rating for individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2008 rating decisions of the Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in August 2007, within one year of the appeal period from the August 2007 rating decision which denied service connection for hypertension, the Veteran filed new and material evidence in support of his claim.  Therefore, the August 2007 rating decision was not final regarding the claim for hypertension and the Veteran's claim may be considered active from the time of his initial claim in January 2006.  See 38 C.F.R. § 3.156(b) (2011).  

The Board also notes that a review of the Virtual VA claims file reveals that while the claim was on appeal, an October 2011 rating decision granted an earlier effective date for the initial rating of 50 percent for PTSD as well as service connection for status post myocardial infarction (previously rated as heart condition under DC 7099-7005) associated with herbicide exposure.  The October 2011 rating decision code sheet indicates that hypertension remained not service connected.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the issues on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the Veteran's skin disorder claim, a March 2008 VA treatment record shows that the examiner provided an opinion that the Veteran's "acne" was "likely as not due to agent orange exposure, since this is uncommon in this age group."  The Board recognizes that if a veteran was exposed to an herbicide agent during active military service and "chloracne" or "other acneform disease consistent with chloracne" manifests to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during service, presumptive service connection may be established.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2011).  The examiner only diagnosed "acne" and the opinion was rendered without a comprehensive review of the Veteran's claims file.  The Board finds that a VA examination with nexus opinion is necessary.  

Regarding the Veteran's increased initial rating claim for PTSD, the evidence indicates that there may have been a change in the severity of his PTSD symptoms since the August 2007 VA examination.  Specifically, beginning in September 2008, VA outpatient treatment records reflect the Veteran's reports of suicidal ideations.  Further, a VA outpatient treatment record dated in June 2009 indicates that the Veteran had to shut down his vacuum repair business because of his temper.  Additionally, a VA outpatient treatment record dated in June 2009 contains an assessment that the Veteran "remains socially and industrially handicapped and is definitely not gainfully employable."  The Veteran has also submitted a letter, dated in June 2008, from his girlfriend who left him due to his psychiatric symptoms, demonstrating an increase in his disability associated with relationships.  Notably, at the time of the August 2007 VA examination, there were no reports of suicidal ideations and the Veteran was self-employed. 

Because the record indicates that the Veteran's PTSD disability may have worsened since his last VA examination, and the last examination was conducted nearly five years ago, the Board finds that the Veteran is entitled to a new VA examination regarding his PTSD symptoms and their effect on his employability.  VA's General Counsel has indicated that when the Veteran alleges, or record indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Regarding the Veteran's claim for service connection of hypertension, service treatment records did not reveal any diagnoses of high blood pressure or hypertension.  However, the Veteran has submitted multiple letters in support of his claim that he did have hypertension symptomatology in service and has had symptoms continuously since service.  First, a letter submitted by the Veteran's supervisor in service indicates that the supervisor observed the Veteran reporting that he felt faint and dizzy and that the supervisor ordered the Veteran to go to sick call.  Additionally, the Veteran has submitted a letter from the former office manager and wife of the Veteran's physician, Dr. K., indicating that she remembers that the Veteran was treated by her husband for hypertension since discharge from service in 1968.  Mrs. K. reports that Dr. K. has since deceased.  The Veteran's mother has submitted a statement indicating that she has observed her son taking medication which she believes was for hypertension, since his return from service in 1968.  She also reported that she remembers giving him money to purchase the medication since 1968.  Another friend, who is a county judge has also submitted a statement that he remembers driving the Veteran to the pharmacy to fill a prescription for high blood pressure medication in 1968.  The lay statements are competent to the extent that the authors reported their observations that came to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Mrs. K. also indicated that Dr. P. took over the Veteran's care when the Veteran left her husband's practice.  A sampling of treatment records from Dr. P. have been submitted by the Veteran.  However, a request for additional records from Dr. P. has not been completed.  As the records submitted by the Veteran do not indicate an initial date of diagnosis of hypertension, the Veteran should be given the opportunity to complete an authorization and consent form and have additional relevant records requested from Dr. P. 

Further, although the Veteran has primarily claimed direct service connection for his hypertension, including as due to his Agent Orange exposure in service, he has also reported that his hypertension may be due to his PTSD.  In July 2009, he reported to his VA physician that he thought his hypertension may be due to his psychiatric disorder.  The VA physician reported that she was not sure if there was a relationship between hypertension and the Veteran's psychiatric disorder but that there was no doubt that emotional distress can lead to hypertension.  Thus far, the Veteran's claim has not been considered on a secondary basis.  The Veteran should be sent the appropriate VCAA notice regarding secondary service connection for hypertension. 

The record also contains a February 2008 VA treatment record that shows that the examiner provided that it was possible that agent orange caused hypertension in the Veteran as there was no other identifiable reason for development of hypertension; therefore, the examiner opined that it was as likely as not that agent orange caused hypertension.  This opinion, however, was rendered without a comprehensive review of the claims file.  

Notably, in an October 2011 rating decision, the RO granted service connection for status post myocardial infarction (previously rated as heart condition under DC 7099-7005) associated with herbicide exposure.  Thus, secondary service-connection analysis should include any effect the Veteran's status post myocardial infarction (previously rated as heart condition) may have had on his hypertension. 

Additionally, the Board finds that he should be afforded a VA examination to address direct or secondary service connection.  Because the Veteran is not competent to relate his currently diagnosed hypertension disorder to his service-connected psychiatric disability or heart disability, or his active service, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran should also be advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  

Additionally, the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, and submitted evidence that he is unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has been raised and must be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As an initial matter, he has not been sent the appropriate notice to pursue a claim for TDIU.  Such notice should be provided to him.  Additionally, at the examinations described above, the examiner should address the effect of his service-connected disabilities on employability.  

Lastly, to ensure all relevant records are available, outstanding records should be obtained from the VA medical center where the Veteran receives treatment for his hypertension disorder and PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim for hypertension including as secondary to service-connected PTSD or status post myocardial infarction (previously rated as a heart condition) under 38 C.F.R. § 3.310.  Also send the Veteran the appropriate VCAA notice for his claim of entitlement to TDIU. 

2.  Send the Veteran an authorization and consent form for any private treatment records that may be relevant to his claims.  In particular, ask the Veteran to complete an authorization and consent form for Dr. P. 

3.  Obtain treatment records regarding any mental health treatment or treatment related to hypertension that the Veteran may have received at the VA outpatient treatment clinic in Jacksonville, Florida from October 2011 to the present.  Any negative response should be noted in the file.

4.  After the above has been completed, afford the Veteran the appropriate VA examination to determine the nature and etiology of his skin disorder.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that:

The Veteran's skin disorder is due to herbicide exposure.  In rendering this opinion, the examiner must discuss the March 2008 VA opinion.  The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner is of the opinion that no causal relationship exists between the claimed disorder and herbicide exposure the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorder is not a disease VA has recognized as associated with herbicide exposure pursuant to studies conducted by NAS which speaks only to generalities.  The Board seeks an opinion on the likelihood that this Veteran's skin disorder is related to his herbicide exposure.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.  

5.  Following receipt of the foregoing records, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all current manifestations of the Veteran's PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner should assign a Global Assessment of Functioning (GAF) score for the veteran's service-connected PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment, to include whether the symptoms of the Veteran's PTSD prevent him from working.

The examiner should give detailed clinical findings of any symptomatology found, and that examiner should render an opinion whether the PTSD prevents the Veteran from being gainfully employed.

The examiner should consider the Veteran's reports to VA outpatient treatment providers regarding his psychiatric symptoms (including but not limited to suicidal ideations, difficulty with social interaction, his short temper, and shutting down his business) and discuss any effect they may have on his employment. 

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with explanation for such an opinion.

6.  Following receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature and etiology of his hypertension disorder, including as due to herbicide exposure or secondary to his PTSD and/or status post myocardial infarction (previously rated as heart condition).  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that:

The Veteran's hypertension is due to herbicide exposure or otherwise had its onset in service, or within one year of service discharge.  In rendering this opinion, the examiner must discuss the February 2008 VA opinion.  If the examiner is of the opinion that no causal relationship exists between the claimed disorder and herbicide exposure the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorder is not a disease VA has recognized as associated with herbicide exposure pursuant to studies conducted by NAS which speaks only to generalities.  The Board seeks an opinion on the likelihood that this Veteran's hypertension is related to his herbicide exposure.  Also, the examiner should consider the Veteran's statements regarding continuity of symptomatology as well as the lay statements of his supervisor, friend, physician's wife, and mother who observed him complaining of symptoms and/or taking medication which he reported was to treat hypertension.

If no such relationship between the Veteran's hypertension and herbicide exposure or other in-service event is found, the examiner should opine as to whether the Veteran's service-connected PTSD, status post myocardial infarction (previously rated as heart condition), or any medications taken in connection therewith, (i) caused or (ii) aggravated his hypertension.

If it is determined that aggravation beyond the natural progression of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

The examiner should provide a full rationale with respect to any stated medical opinions. The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

7.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

8.  Upon completion of the above, readjudicate the issues on appeal, to include any records that may not have been previously considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


